HARDY, Judge.
Plaintiff brought this suit for the recovery of damages to his automobile, which was totally wrecked as the result of a collision with a car driven by defendant, Irwin. Plaintiff’s automobile was legally parked on Fairfield Avenue at the time of the collision. The owner and driver of the offending vehicle, together with his insurer, were made ■ party defendants. A trial by jury resulted in a verdict in favor of plaintiff in the principal sum of $430, and from the judgment signed in accordance with said verdict the defendants have appealed.
On May 4, 1956 defendants filed an amended answer in which they admitted liability for a principal sum not in excess of $350, and in connection with which pleading they deposited in the Registry of the Court the amount of $395.71 to cover the full amount of their admitted liability, together with interest and costs.
It is thus to be observed that the amount in dispute as of the date of the judgment is represented by the difference between the award of $430 in favor of plaintiff and the admitted liability of $350 which was deposited in the Registry of the Court by these defendants. The appellate jurisdiction of this court embraces only those cases in which the amount involved exceeds $100 and in which district courts have concurrent jurisdiction. Constitution of Louisiana, Article VII, Section 29-LSA. In*19asmuch as the amount involved in this appeal has been fixed by the respective contentions of the parties litigant in the sum of $80, it follows that this court does not have jurisdiction of the appeal.
Accordingly, it is ordered, adjudged and decreed that the appeal be and it is hereby dismissed at appellant’s cost.